              Case 2:19-cr-00170-MCE Document 23 Filed 05/15/20 Page 1 of 4


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JAMES R. CONOLLY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:19-CR-170-MCE
12                                Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                          ORDER
14   IVAN ALBERTO MARTINEZ-LOPEZ,                       DATE: May 7, 2020
     SAUL MORENO-LEMUS                                  TIME: 10:00 a.m.
15                                                      COURT: Hon. Morrison C. England, Jr.
                                 Defendants.
16

17

18          This matter was set for a status conference on May 7, 2020, and moved to June 4, 2020, on the

19 Court’s on motion, citing the interests of public health and safety, and excluding time under the Speedy

20 Trial Act. The parties now request that the Court continue the status conference to July 23, 2020. To
21 the extent it is needed, this stipulation supplements the basis for exclusion of time under General Order

22 611, 612, and 617, and requests that the Court also exclude time under Local Code T4, for the reasons

23 set forth below.

24          On April 17, 2020, this Court issued General Order 617, which suspends all jury trials in the

25 Eastern District of California scheduled to commence before June 15, 2020, and allows district judges to

26 continue all criminal matters to a date after June 1. This and previous General Orders were entered to
27 address public health concerns related to COVID-19.

28          Although the General Orders address the district-wide health concern, the Supreme Court has


      STIPULATION REGARDING EXCLUDABLE TIME             1
30    PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:19-cr-00170-MCE Document 23 Filed 05/15/20 Page 2 of 4


 1 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

 2 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

 3 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

 4 exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be harmless. Id. at

 5 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

 6 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

 7 or in writing”).

 8           Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 9 and inexcusable—General Orders 611, 612, and 617 require specific supplementation. Ends-of-justice
10 continuances are excludable only if “the judge granted such continuance on the basis of his findings that

11 the ends of justice served by taking such action outweigh the best interest of the public and the

12 defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless

13 “the court sets forth, in the record of the case, either orally or in writing, its reason or finding that the

14 ends of justice served by the granting of such continuance outweigh the best interests of the public and

15 the defendant in a speedy trial.” Id.

16           The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

17 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

18 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

19 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

20 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court
21 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

22 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

23 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

24 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

25           In light of the societal context created by the foregoing, this Court should consider the following

26 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-
27 justice exception, § 3161(h)(7) (Local Code T4). 1 The parties note that the Court has already designated

28           1
              The parties note that General Order 612 acknowledges that a district judge may make
     “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
       STIPULATION REGARDING EXCLUDABLE TIME              2
30     PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:19-cr-00170-MCE Document 23 Filed 05/15/20 Page 3 of 4


 1 a new date for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010)

 2 (noting any pretrial continuance must be “specifically limited in time”).

 3                                                STIPULATION

 4          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

 5 through defendant’s counsel of record, hereby stipulate as follows:

 6          1.       By previous order, this matter was set for status on May 7, 2020.

 7          2.       By this stipulation, the defendants now move to continue this hearing to July 23, 2020, at

 8 10:00 a.m., and to exclude time between on May 7, 2020, and July 23, 2020, under Local Code T4.

 9          3.       The parties agree and stipulate, and request that the Court find the following:

10                   a)      The government has represented that the discovery associated with this case

11          includes several reports, as well as video and audio surveillance, which the government has

12          produced.

13                   b)      Counsel for defendants desire additional time to review the discovery, and will

14          need additional time as more discovery become available. Defense counsel will also need time

15          to review the current charges, to investigate and conduct research related to the current charges,

16          and to discuss potential resolutions with their clients, to prepare pretrial motions, and to

17          otherwise prepare for trial.

18                   c)      Counsel for defendants believe that failure to grant the above-requested

19          continuance would deny them the reasonable time necessary for effective preparation, taking into

20          account the exercise of due diligence.

21                   d)      The government does not object to the continuance.

22                   e)      Based on the above-stated findings, the ends of justice served by continuing the

23          case as requested outweigh the interest of the public and the defendant in a trial within the

24          original date prescribed by the Speedy Trial Act.

25                   f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

26          et seq., within which trial must commence, the time period of the date of this stipulation and

27          order, to July 23, 2020, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A),

28
     Cal. March 18, 2020).
      STIPULATION REGARDING EXCLUDABLE TIME               3
30    PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:19-cr-00170-MCE Document 23 Filed 05/15/20 Page 4 of 4


 1          B(iv) [Local Code T4] because it results from a continuance granted by the Court at defendant’s

 2          request on the basis of the Court’s finding that the ends of justice served by taking such action

 3          outweigh the best interest of the public and the defendant in a speedy trial.

 4          4.       Nothing in this stipulation and order shall preclude a finding that other provisions of the

 5 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 6 must commence.

 7          IT IS SO STIPULATED.

 8   Dated: May 12, 2020                              MCGREGOR W. SCOTT
                                                      United States Attorney
 9
10                                                    /s/ JAMES R. CONOLLY
                                                      JAMES R. CONOLLY
11                                                    Assistant United States Attorney
12

13   Dated: May 12, 2020                              /s/ EMILY CHRIM
14                                                    EMILY CHRIM
                                                      Counsel for Defendant
15                                                    IVAN ALBERTO MARTINEZ-LOPEZ

16
     Dated: May 12, 2020                              /s/ MICHAEL HANSEN
17                                                    MICHAEL HANSEN
                                                      Counsel for Defendant
18                                                    SAUL MORENO-LEMUS
19

20
21                                                     ORDER
22          IT IS SO ORDERED.
23 Dated: May 15, 2020

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME                4
30    PERIODS UNDER SPEEDY TRIAL ACT
